

115 HR 3164 IH: To amend title XVIII of the Social Security Act to expand access to home dialysis therapy.
U.S. House of Representatives
2017-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3164IN THE HOUSE OF REPRESENTATIVESJuly 6, 2017Mrs. Black (for herself, Ms. DelBene, Mr. Thompson of California, and Mr. Meehan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand access to home dialysis therapy.
	
		1.Expanding access to home dialysis therapy
			(a)Allowing use of telehealth for monthly end stage renal disease-Related visits
 (1)In generalParagraph (3) of section 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)) is amended— (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (B)in clause (ii), as redesignated by subparagraph (A)— (i)by inserting subject to subparagraph (B), before on a comprehensive; and
 (ii)by striking under this subparagraph and inserting under this clause; (C)by striking With respect to and inserting (A) With respect to; and
 (D)by adding at the end the following new subparagraph:  (B) (i)Subject to clause (ii), an individual who is determined to have end stage renal disease and who is receiving home dialysis may choose to receive monthly end stage renal disease-related visits, furnished on or after January 1, 2019, via telehealth.
 (ii)Clause (i) shall apply to an individual only if the individual receives a face-to-face visit, without the use of telehealth—
 (I)in the case of the initial three months of home dialysis of such individual, at least monthly; and (II)after such initial three months, at least once every three consecutive months..
 (2)Conforming amendmentParagraph (1) of such section is amended by striking paragraph (3)(A) and inserting paragraph (3)(A)(i). (b)Expanding originating sites for telehealth To include renal dialysis facilities and the home for purposes of monthly end stage renal disease-Related visits (1)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—
 (A)in paragraph (4)(C)(ii), by adding at the end the following new subclauses:  (IX)A renal dialysis facility, but only for purposes of section 1881(b)(3)(B).
 (X)The home of an individual, but only for purposes of section 1881(b)(3)(B).; and (B)by adding at the end the following new paragraph:
						
 (5)Treatment of home dialysis monthly ESRD-related visitThe geographic requirements described in paragraph (4)(C)(i) shall not apply with respect to telehealth services furnished on or after January 1, 2019, for purposes of section 1881(b)(3)(B), at an originating site described in subclause (VI), (IX), or (X) of paragraph (4)(C)(ii))..
 (2)No facility fee if originating site for home dialysis therapy is the homeSection 1834(m)(2)(B) of the Social Security (42 U.S.C. 1395m(m)(2)(B)) is amended— (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and by indenting each of such subclauses 2 ems to the right;
 (B)in subclause (II), as redesignated by subparagraph (A), by striking clause (i) or this clause and inserting subclause (I) or this subclause; (C)by striking site.—With respect to and inserting “site.—
						
 (i)In generalSubject to clause (ii), with respect to; and (D)by adding at the end the following new clause:
						
 (ii)No facility fee if originating site for home dialysis therapy is the homeNo facility fee shall be paid under this subparagraph to an originating site described in subclause (X) of paragraph (4)(C)(ii)..
 (c)Clarification regarding telehealth provided to beneficiariesSection 1128A(i)(6) of the Social Security Act (42 U.S.C. 1320a–7a(i)(6)) is amended— (1)in subparagraph (H), by striking ; or and inserting a semicolon;
 (2)in subparagraph (I), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
					
 (J)the provision of telehealth on or after January 1, 2019, to individuals with end stage renal disease under title XVIII by a health care provider for the purpose of furnishing of telehealth..
				(d)Study and report on further expansion
 (1)StudyThe Comptroller General of the United States shall conduct a study to examine the benefits and drawbacks of expanding the coverage under the Medicare program under title XVIII of the Social Security Act of renal dialysis services as telehealth services, pursuant to the amendments made by this section, to include coverage of renal dialysis services furnished via telehealth and other store-and-forward technologies.
 (2)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study conducted under paragraph (1).
				